FIDELITY BOND ANALYSIS SHEET Sum of Gross Assets Stand-Alone Series Amount of at 6/30/11 Gross Assets Bond Required (in millions (in millions (in thousands 000,000 omitted) 000,000 omitted) 000 omitted) Asian Small Companies Portfolio 102.8 525 Boston Income Portfolio 3,309.6 2100 Global Dividend Income Portfolio 457.7 750 Eaton Vance California Municipal Income Trust 146.0 525 Eaton Vance Enhanced Equity Income Fund 532.3 900 Eaton Vance Enhanced Equity Income Fund II 625.3 900 Eaton Vance California Municipal Bond Fund 437.6 750 Eaton Vance California Municipal Bond Fund II 76.7 450 Eaton Vance Massachusetts Municipal Bond Fund 39.0 350 Eaton Vance Michigan Municipal Bond Fund 33.9 300 Eaton Vance Municipal Bond Fund 1,411.8 1250 Eaton Vance Municipal Bond Fund II 200.7 600 Eaton Vance New Jersey Municipal Bond Fund 56.1 400 Eaton Vance New York Municipal Bond Fund 341.6 750 Eaton Vance New York Municipal Bond Fund II 54.0 400 Eaton Vance Ohio Municipal Bond Fund 47.5 350 Eaton Vance Pennsylvania Municipal Bond Fund 63.0 400 Eaton Vance Limited Duration Income Fund 2,789.8 1900 Eaton Vance Massachusetts Municipal Income Trust 58.2 400 Eaton Vance Michigan Municipal Income Trust 44.7 350 Eaton Vance Municipal Income Trust 408.8 750 Eaton Vance National Municipal Opportunities Trust 355.9 750 Eaton Vance New Jersey Municipal Income Trust 99.0 450 Eaton Vance New York Municipal Income Trust 115.5 525 Eaton Vance Ohio Municipal Income Trust 60.4 400 Eaton Vance Pennsylvania Municipal Income Trust 58.6 400 Eaton Vance Risk-Managed Diversified Equity Income Fund 1,013.1 1250 Eaton Vance Short Duration Diversified Income Fund 343.6 750 Eaton Vance Senior Floating-Rate Trust 809.5 1000 Eaton Vance Senior Income Trust 411.9 750 Eaton Vance Tax-Advantaged Dividend Income Fund 1,822.5 1500 Eaton Vance Floating-Rate Income Trust 915.1 1000 Eaton Vance Tax-Advantaged Bond and Option Strategies Fund 195.8 600 Eaton Vance Tax-Advantaged Global Dividend Income Fund 1,638.8 1500 Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund 461.0 750 Eaton Vance Parametric Tax-Managed Emerging Markets Fund 2,764.6 1900 Eaton Vance Tax-Managed Buy-Write Income Fund 369.3 750 Eaton Vance Tax-Managed Buy-Write Opportunities Fund 890.2 1000 Eaton Vance Tax-Managed Diversified Equity Income Fund 1,834.2 1500 Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund 1,434.4 1250 Eaton Vance Tax-Managed Global Diversified Equity Income Fund 3,527.6 2300 Emerging Markets Local Income Portfolio 805.8 1000 Floating Rate Portfolio 10,864.7 2500 Global Macro Absolute Return Advantage Portfolio 971.5 1000 Global Opportunities Portfolio 473.3 750 Fidelity Bond Analysis At June 30 2011.xlsx Fidelity Bond Analysis Page 1 of 3 Gross Assets Stand-Alone Series Amount of at 6/30/11 Gross Assets Bond Required (in millions (in millions (in thousands 000,000 omitted) 000,000 omitted) 000 omitted) Government Obligations Portfolio 1,020.9 1250 Greater China Growth Portfolio 214.2 600 Inflation-Linked Securities Portfolio 38.0 350 Multi-Cap Growth Portfolio 184.7 600 High Income Opportunities Portfolio 923.1 1000 International Income Portfolio 197.7 600 Investment Grade Income Portfolio 136.6 525 Short-Term U.S. Government Portfolio 451.3 750 Large-Cap Core Research Portfolio 235.0 600 Large-Cap Growth Portfolio 218.1 600 Focused Growth Portfolio 81.6 450 Large-Cap Value Portfolio 16,975.8 2500 MSAR Completion Portfolio 283.5 750 Senior Debt Portfolio 2,364.7 1700 Small-Cap Portfolio 218.8 600 SMID-Cap Portfolio 1,425.7 1250 Greater India Portfolio 645.2 900 Special Equities Portfolio 76.4 450 Global Macro Portfolio 8,889.7 2500 Tax-Managed Growth Portfolio 9,005.5 2500 Tax-Managed International Equity Portfolio 140.3 525 Tax-Managed Multi-Cap Growth Portfolio 122.2 525 Tax-Managed Small-Cap Portfolio 197.5 600 Tax-Managed Small-Cap Value Portfolio 80.9 450 Tax-Managed Value Portfolio 2,004.0 1700 Dividend Builder Portfolio 1,285.4 1250 Worldwide Health Sciences Portfolio 1,159.1 1250 Eaton Vance Focused Growth Opportunities Fund 25.6 Eaton Vance Focused Value Opportunities Fund 25.4 Eaton Vance Richard Bernstein Multi-Market Equity Strategy Fund 470.3 Eaton Vance Growth Trust Series Totals Alabama Municipal Income Fund 51.6 Arizona Municipal Income Fund 75.9 Arkansas Municipal Income Fund 68.4 California Municipal Income Fund 173.0 Connecticut Municipal Income Fund 114.0 Georgia Municipal Income Fund 69.8 Kentucky Municipal Income Fund 51.2 Maryland Municipal Income Fund 75.4 Massachusetts Municipal Income Fund 191.8 Michigan Municipal Income Fund 42.9 Minnesota Municipal Income Fund 94.3 Missouri Municipal Income Fund 83.5 National Municipal Income Fund 4,618.5 Municipal Opportunities Fund 10.3 New Jersey Municipal Income Fund 205.4 New York Municipal Income Fund 312.6 Fidelity Bond Analysis At June 30 2011.xlsx Fidelity Bond Analysis Page 2 of 3 Gross Assets Stand-Alone Series Amount of at 6/30/11 Gross Assets Bond Required (in millions (in millions (in thousands 000,000 omitted) 000,000 omitted) 000 omitted) North Carolina Municipal Income Fund 104.4 Ohio Municipal Income Fund 205.9 Oregon Municipal Income Fund 125.5 Pennsylvania Municipal Income Fund 253.7 Rhode Island Municipal Income Fund 36.4 South Carolina Municipal Income Fund 132.2 Tennessee Municipal Income Fund 50.9 Virginia Municipal Income Fund 116.5 Eaton Vance Municipals Trust Series Totals AMT-Free Limited Maturity Municipal Income Fund 64.0 Massachusetts Limited Maturity Municipal Income Fund 56.5 National Limited Maturity Municipal Income Fund 664.9 New Jersey Limited Maturity Municipal Income Fund 36.9 New York Limited Maturity Municipal Income Fund 88.9 Pennsylvania Limited Maturity Municipal Income Fund 58.9 Eaton Vance Investment Trust Series Totals High Yield Municipal Income Fund 613.8 Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund 870.6 Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund 52.6 Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund 2.6 Eaton Vance Municipals Trust II Series Totals Eaton Vance AMT-Free Municipal Income Fund 452.4 Eaton Vance Build America Bond Fund 39.4 Eaton Vance Parametric Structured Emerging Markets Fund 2,562.6 Eaton Vance Parametric Structured International Equity Fund 56.7 Eaton Vance Parametric Structured Commodity Strategy Fund 10.1 Eaton Vance Tax-Managed Global Dividend Income Fund 1,187.8 Eaton Vance Tax-Managed Mid-Cap Core Fund 53.9 Eaton Vance U.S. Government Money Market Fund 274.2 Eaton Vance Mutual Funds Trust Series Totals Eaton Vance Commodity Strategy Fund 498.4 Eaton Vance Enhanced Equity Option Income Fund 15.1 Eaton Vance Parametric Option Absolute Return Strategies Fund 57.3 Eaton Vance Real Estate Fund 7.8 Eaton Vance Risk-Managed Equity Option Income Fund 147.7 Eaton Vance Small-Cap Value Fund 40.7 Eaton Vance Special Investment Trust Series Totals Eaton Vance VT Floating-Rate Income Fund 406.8 Eaton Vance VT Large-Cap Value Fund 74.5 Eaton Vance Variable Trust Series Totals TOTALS *All non-SEC registered funds are excluded. Number of Funds Fidelity Bond Analysis At June 30 2011.xlsx Fidelity Bond Analysis Page 3 of 3
